Case 8:19-cv-00423-WFJ-SPF Document 103 Filed 01/30/20 Page 1 of 6 PageID 1037




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


    CHRISTOPHER MARK PARIS
    and OXEBRIDGE QUALITY
    RESOURCES INTERNATIONAL, LLC,

                  Plaintiffs,

    v.                                                 Case No: 8:19-cv-00423-T-02SPF

    WILLIAM LEVINSON, LEVINSON
    PRODUCTIVITY SYSTEMS, PC,
    a Pennsylvania corporation, GUBERMAN PMC,
    a Connecticut corporation, DARYL GUBERMAN,
    and DONALD LABELLE,

                  Defendants.

    _______________________________________/

             CERTIFICATION OF FACTS DEMONSTRATING CONTEMPT

           Upon the commission of any act that constitutes civil contempt in a civil case over

    which a district judge presides:

           [T]he magistrate judge shall forthwith certify the facts to a district judge and
           may serve or cause to be served, upon any person whose behavior is brought
           into question under this paragraph, an order requiring such person to appear
           before a district judge upon a day certain to show cause why that person
           should not be adjudged in contempt by reason of the facts so certified. The
           district judge shall thereupon hear the evidence as to the act or conduct
           complained of and, if it is such as to warrant punishment, punish such person
           in the same manner and to the same extent as for a contempt committed
           before a district judge.

    28 U.S.C. § 636(e)(6)(B)(iii); see also Melikhov v. Drab, No. 2:19-CV-248-FtM-38MRM,

    2019 WL 4635548, at *3 (M.D. Fla. Sept. 24, 2019). “The duty of the magistrate [judge]

    under this subsection is simply to investigate whether further contempt proceedings are
Case 8:19-cv-00423-WFJ-SPF Document 103 Filed 01/30/20 Page 2 of 6 PageID 1038




    warranted, not to issue a contempt order.” Lapinski v. St. Croix Condo. Ass’n., Inc., No. 6:16-

    CV-1418-Orl-40GJK, 2018 WL 4381168, at *2 (M.D. Fla. Aug. 1, 2018). Rather, the

    “determination of whether a litigant’s actions warrant the issuance of contempt sanctions

    is ultimately left to the discretion of the district court.” Id.

           As set forth below, Defendants Daryl Guberman (“Guberman”), Donald LaBelle

    (“LaBelle”), and Guberman PMC (“Defendants”) committed acts of civil contempt by

    violating four valid, lawful, clear, and unambiguous orders (Docs. 76, 88, 92, and 93),

    despite having the ability to comply. See McGregor v. Chierico, 206 F.3d 1378, 1383 (11th

    Cir. 2000) (civil contempt must be shown by clear and convincing proof demonstrating

    that “1) the allegedly violated order was valid and lawful; 2) the order was clear, definite

    and unambiguous; and 3) the alleged violator had the ability to comply with the order.”).

                                         CERTIFIED FACTS

    1. On July 9, 2019, the Court determined that it had personal jurisdiction over Guberman

       and LaBelle. The Court found “that jurisdiction exists under the state long-arm statute

       and that exercise of jurisdiction would not violate due process.” (Doc. 57 at 4).

    2. On December 23, 2019, the Court denied motions filed by Guberman and LaBelle

       challenging the Court’s jurisdiction. (Docs. 84, 85, 86).

    Contempt No. 1

    3. On July 8, 2019, the Court entered the Case Management and Scheduling Order,

       which provided: “Mediator Selection/Scheduling due by December 31, 2020.” (Doc.

       56).




                                                    2
Case 8:19-cv-00423-WFJ-SPF Document 103 Filed 01/30/20 Page 3 of 6 PageID 1039




    4. On December 4, 2019, the Court entered an order clarifying the dates in the Case

       Management and Scheduling Order. (Doc. 76). It was clearly and unambiguously

       stated that “[t]he remaining parties shall take notice that a Notice of Mediator

       Selection and Scheduling of Mediation shall be filed on or before December 31, 2019,

       and the mediation must be conducted no later than January 31, 2020.” (Id.).

    5. In violation of the Court’s December 4, 2019 Order (Doc. 76), Guberman, LaBelle,

       and Guberman PMC, did not file a Notice of Mediator Selection and Scheduling of

       Mediation.

    6. On January 1, 2020, Plaintiffs filed a “Motion for Contempt and Order to Show Cause

       Against Guberman PMC, Daryl Guberman, and Donald LaBelle” (Doc. 87).

       Plaintiffs assert that their counsel “emailed Labelle and Guberman on several

       occasions to the email service addresses listed on Pacer/CM ECF, and to email

       addresses which [their] counsel has previously received correspondence from

       Guberman and Labelle, in an attempt to coordinate both mediation and deposition

       dates. Guberman and Labelle never responded to any such requests. . .” (Doc. 87).

       Neither Guberman nor LaBelle has refuted Plaintiffs’ assertions.

    Contempt No. 2

    7. On January 3, 2020, the Court entered an order setting a telephonic hearing for

       January 7, 2020. The order clearly and unambiguously stated: “The parties are hereby

       ordered to appear for a telephonic hearing scheduled on the date and time set forth

       below [January 7, 2020 at 10:00 a.m.].” (Doc. 88).




                                               3
Case 8:19-cv-00423-WFJ-SPF Document 103 Filed 01/30/20 Page 4 of 6 PageID 1040




    8. Courtesy copies of the January 3, 2020 Order were emailed to Guberman and LaBelle.

       Both Guberman and LaBelle had actual knowledge of the hearing as evidenced by the

       reply emails sent to the Court.

    9. Prior to the hearing, Guberman and LaBelle each emailed a brief to chambers

       indicating that “personal jurisdiction has been challenged and must be proven before

       I can proceed.” The Court rejected the emails in accordance with Local Rule 3.01(f).

       Guberman subsequently filed his brief with the Clerk (Doc. 94, docketed Jan. 9, 2020).

    10. On January 7, 2020, the Court held a telephonic hearing. Defendant Guberman PMC

       appeared at the hearing through counsel. Guberman and LaBelle did not appear in

       violation of the Court’s January 3, 2020 Order (Doc. 88).

    Contempt No. 3

    11. On January 7, 2020, the Court entered the Order Appointing Mediator and Scheduling

       Mediation (Doc. 92). The order clearly and unambiguously scheduled the mediation

       for January 27, 2020 and stated that “said mediation shall not be canceled or continued

       without leave of Court.” (Id.). The order was entered “in accordance with the rules

       governing mediation set forth in Chapter None of the Rules of the United States

       District Court for the Middle District of Florida.” (Id.).

    12. Local Rule 9.05(c) states: “Party Attendance Required: Unless otherwise excused by

       the presiding judge in writing, all parties, corporate representatives, and any other

       required claims professionals (insurance adjusters, etc.), shall be present at the

       Mediation Conference with full authority to negotiate a settlement. Failure to comply




                                                 4
Case 8:19-cv-00423-WFJ-SPF Document 103 Filed 01/30/20 Page 5 of 6 PageID 1041




       with the attendance or settlement authority requirements may subject a party to

       sanctions by the Court.” M.D. Fla. Loc. R. 9.05(c).

    13. On January 7, 2020, the Court also entered an Order to Show Cause (Doc. 93), which

       stated: “Defendants are specifically cautioned that they must comply with the Court’s

       order (Doc. 92) scheduling mediation. See Abele v. Hernando Cty., 161 F. App'x 809,

       813 (11th Cir. 2005) (finding that the district court has the discretion to compel

       mediation).” (Doc. 93 at 2).

    14. Despite the Court’s admonition, both Guberman and LaBelle failed to attend the

       mediation (Doc. 98 at 1). Likewise, no corporate representative of Guberman PMC

       attended the mediation. Guberman PMC’s attorney, Bruce A. Minnick, did call into

       the mediation but advised the parties that he no settlement authority (Doc. 98-1). As

       a result, Guberman, LaBelle, and Guberman PMC all violated the Court’s Order

       Appointing Mediator and Scheduling Mediation (Doc. 92).

    Contempt No. 4.

    15. The January 7, 2020 Order to Show Cause (Doc. 93) also reminded Defendants that

       the Court had resolved all jurisdictional questions. (Id.). Defendants were warned that

       with “[j]urisdiction having been established, Defendants are not free to disregard this

       Court’s orders without peril.” (Id.). The order clearly and unambiguously stated:

          a. “Daryl Guberman and Donald LaBelle shall appear before the Court in person

              on January 28, 2020, at 10:00 a.m., in Courtroom 11B, Sam Gibbons United

              States Courthouse, 801 N. Florida Avenue, Tampa, FL 33602, to SHOW

              CAUSE why they should not be held in contempt for failure to comply with



                                                5
Case 8:19-cv-00423-WFJ-SPF Document 103 Filed 01/30/20 Page 6 of 6 PageID 1042




                 the Court’s orders (Docs. 791 and 88). Guberman PMC shall appear through

                 counsel to SHOW CAUSE why it should not be held in contempt for its failure

                 to comply with the Court’s order (Doc. 7[6])”; and

             b. “[A]ny any party who fails to attend the January 27, 2020 mediation, shall

                 appear at the hearing on January 28, 2020 to SHOW CAUSE why he or it

                 should not be held in contempt for its failure to comply with the Court’s order

                 (Doc. 92).”

          (Doc. 93) (emphasis in original).

    16. Guberman, LaBelle, and Guberman PMC all failed to appear at the show case hearing

          on January 28, 2020 in violation of the Court’s Show Cause Order (Doc. 93).

          CERTIFIED, in Tampa, Florida, on January 30, 2020.




    1
        The correct docket entry number is 76.


                                                  6
